EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David E. Bennett (32,194) on 12/10/2021.
The following claims of the application have been amended as follows: 
IN THE CLAIMS

1. (Currently Amended) A method for transferring a security context during a handover of a user equipment, the method implemented by one or more core network nodes in a core network of a fifth generation (5G) wireless communication network, wherein the one or more core network nodes provide a source Access and Mobility Management Function, the method comprising: 
	receiving, from a source base station, a first handover message indicating that a handover of the user equipment is needed; 
	generating a new non-access stratum key from a previous non-access stratum key responsive to determining that an operator specific policy is met; 
	sending, responsive to the first handover message, the new non-access stratum key to a target Access and Mobility Management Function; and 
	sending, to the user equipment, a second handover message including a key change indicator flag set to a value indicating a change of the non-access stratum 

8. (Currently Amended) A core network node in a core network of a  fifth generation (5G)  wireless communication network, said core network node providing a source Access and Mobility Management Function, said core network nodes comprising: 
	an interface circuit for communicating with a source base station and a target Access and Mobility Management Function; and 
	a processing circuit configured to: 
		receive, from a source base station, a first handover message indicating that a handover of the user equipment is needed; 
		generate a new non-access stratum key from a previous non-access stratum key responsive to determining that an operator specific policy is met; 
		send, responsive to the first handover message, the new non-access stratum key to a target Access and Mobility Management Function; and 
		send, to the user equipment, a second handover message including a key change indicator flag set to a value indicating a change of the non-access stratum key.

15. (Currently Amended) A method for establishing a new security context during a handover implemented by a user equipment in a fifth generation (5G) wireless communication network, the method comprising: 
	receiving a handover message from a source base station, said handover message including a key change indicator flag set to a value indicating that a non-access 
	performing a handover from the source base station to a target base station; 7 of 14Application Ser. No. 16/713984 Attorney Docket No. 4015-11034 Client Docket No. P071231US04 
	establishing, responsive to the key change indicator flag, the new security context with a target Access and Mobility Management Function, said new security context including a new non-access stratum key; and 
	generating the new non-access stratum key from a previous non-access stratum key.

21. (Currently Amended) A user equipment for handover implemented by a user equipment in a fifth generation (5G) wireless communication network, the user equipment comprising: 
	an interface circuit for communicating with one or more base stations in the wireless communication network; and 
	a processing circuit configured to: 
		receive a handover message from a source base station in the wireless communication network, said handover message including a key change indicator flag set to a value indicating that a non-access stratum key has been changed based on an operator specific policy; 
		perform a handover from the source base station to a target base station in the wireless communication network; 
		establish, responsive to the key change indicator flag, a new security context with a target Access and Mobility Management Function, said new security 
		generate the new non-access stratum key from a previous non-access stratum key.



REASON FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
The closest prior art on record Xu et al (US 2010/0056156 A1) fails to teach “A method for transferring a security context during a handover of a user equipment, the method implemented by one or more core network nodes in a core network of a fifth generation (5G)  wireless communication network, wherein the one or more core network nodes provide a source Access and Mobility Management Function, the method comprising: receiving, from a source base station, a first handover message indicating that a handover of the user equipment is needed; generating a new non-access stratum key from a previous non-access stratum key responsive to determining that an operator specific policy is met; sending, responsive to the first handover message, the new non-access stratum key to a target Access and Mobility Management Function; and sending, to the user equipment, a second handover message including a key change indicator flag set to a value indicating a change of the non-access stratum key”.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478